DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-5, 7-15 and 17-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et al. (US 20200333424) (hereinafter Shi).

    PNG
    media_image1.png
    327
    415
    media_image1.png
    Greyscale

	Regarding claims 1, 11, 21 and 27:
As shown in figures 1-12, Shi discloses an apparatus (see figure 1) for determining a line of sight delay, an angle of arrival (par 0073), or an angle of departure value, comprising: 
a memory (see the memory in figure 10); 
at least one transceiver (1001 in figure 10); 
at least one processor (see the processor in figure 10) communicatively coupled to the memory and the at least one transceiver (figure 10 shows the processor communicatively coupled to the memory and the at least one transceiver), and configured to: 
receive reference signal information (abstract, par 0010); 
determine a channel frequency response or a channel impulse response based on the reference signal information (see figure 2, abstract, par 0010); 
process the channel frequency response or the channel impulse response (abstract, par 0010) with a neural network (see figures 2-3, abstract, par 0010, 0050, 0086); and 
determine the line of sight delay, the angle of arrival, or the angle of departure value based on an output of the neural network (see figure 2, abstract, par 0010, 0067-0073).

Regarding claims 2 and 12:
Shi further discloses wherein the reference signal information is a sounding reference signal measurement (par 0020).
  
Regarding claims 3 and 13:
Shi further discloses wherein the reference signal information is a channel state information reference signal measurement (par 0073).  
Regarding claims 4, 14 and 29:
Shi further discloses determining the neural network based at least in part of a positioning method used for determining a location of a mobile device (see location estimate of UE in figures 2-3).  

Regarding claims 5 and 23:
Shi further discloses determining the neural network based at least in part on a receiver configuration (par 0050, 0085).  

Regarding claim 15:
Shi further discloses wherein the at least one processor is further configured to determine the neural network based at least in part on a configuration of the at least one transceiver (par 0050, 0085).

Regarding claims 7, 17, 26 and 30:
Shi further discloses wherein the neural network is one of a plurality of neural networks stored in a data structure (see figure 3, par 0086).  

Regarding claim 8:
Shi further discloses determining a required desired accuracy associated with the output of the neural network, and wherein processing the channel impulse-43- 10034-1363001USQualcomm Ref. No. 203953response with the neural network includes adapting one or more weights in the neural network based on the required desired accuracy (par 0085, 0178-0179).  
Regarding claims 9 and 19:
Shi further discloses wherein the output of the neural network includes a quality estimate (par 0010, 0020).  

Regarding claims 10 and 20:
Shi further discloses wherein determining the line of sight delay, the angle of arrival, or the angle of departure value is based at least in part on the quality estimate (see figure 2, abstract, par 0010, 0020, 0067-0073).

Regarding claim 18:
Shi further discloses wherein the at least one processor is further configured to determine a required desired accuracy associated with the line of sight delay and adapt one or more weights in the neural network based on the required desired accuracy (par 0085, 0178-0179) (The apparatus of claim 18 depends on the apparatus of claim 11.  The apparatus of claim 11, the clearly recites “determining a line of sight delay, an angle of arrival, or an angle of departure value”.  Due to the “OR” statement in the claim and under broadest reasonable interpretation of the claim, the examiner has given patentable weight to only one of the claimed limitations of claim 11, which is “an angle of arrival”.  Thus, the remaining limitations (a line of sight delay or an angle of departure value) of claim 11 are not given any patentable weight.  The claimed limitations “a required desired accuracy associated with the line of sight delay” of claim 18 is unrelated to the “an angle of arrival”.  Accordingly, the “a required desired accuracy associated with the line of sight delay” limitation of claim 18 does not have any patentable weight under examiner’s broadest reasonable interpretation of claim limitation.
Applicants are reminded that MPEP 2111.04 teaches:
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

Regarding claims 22 and 28:
Shi further discloses wherein the reference signal information is a positioning reference signal measurement (abstract).



Regarding claim 24:
Shi further discloses wherein the determining the neural network includes receiving neural network information from a network server (see figures 2-4).

Regarding claim 25:
Shi further discloses wherein determining the neural network includes receiving an indication of a selected neural network from a list of neural networks available at the mobile device (figure 3, par 0025, 0135).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Smith et al. (US 20200059770) (hereinafter Smith).

Regarding claims 6 and 16:
Shi discloses all of the subject matter as described above except for specifically teaching wherein the receiver configuration includes an antenna configuration and a phase coherence state of the antenna configuration.
However, Smith in the same field of endeavor teaches wherein the receiver configuration includes an antenna configuration and a phase coherence state of the antenna configuration (claim 16, par 0046-0050, 0077-0081).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the antenna configuration methodology as taught by Smith to modify the system and method of Shi in order to provide an RF field  carrying the information signal and having a desired power profile relative to the location (par 0077) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631